Citation Nr: 1637941	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a left knee disability, as secondary to service-connected residuals of left tibia and fibula fracture. 

2. Entitlement to service connection for a right knee disability, as secondary to service-connected residuals of left tibia and fibula fracture. 

3. Entitlement to service connection for a left hip disability, as secondary to service-connected residuals of left tibia and fibula fracture. 

4. Entitlement to service connection for a low back disability, as secondary to service-connected residuals of left tibia and fibula fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction of the appeal has since been transferred to the RO in Denver, Colorado. 

The record indicates that the Veteran was scheduled for a Travel Board hearing but failed to report.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn. See 38 C.F.R. §§ 20.702 (d); 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran primarily asserts that his current disabilities of the left knee, right knee, left hip, and low back are either proximately due to, or aggravated by the service-connected residuals of left tibia and fibula fracture.  He specifically advanced the argument that his service-connected tibia/fibula disability lead to an altered gait, which in turn, caused or aggravated his current left knee, right knee, left hip, and low back disabilities. 

The Veteran underwent a VA joints examination in June 2010, at which time he was diagnosed with chondromalacia patella of the left knee; patellofemoral chondromalacia of the right knee; osteoarthritis of the left hip; and degenerative disc and joint disease of the lumbar spine.  The examiner opined that none of the aforementioned disorders were caused by the service-connected left tibia/fibula disability.  The examiner did not, however, address whether his diagnosed left knee, right knee, left hip, and/or low back disabilities were aggravated by his left tibia/fibula disability, thereby rendering the examination inadequate. (Emphasis added).  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is necessary to obtain an adequate examination/addendum opinion. 


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file all outstanding pertinent records of VA treatment. 

2. Thereafter, return the claims file to the June 2010 VA examiner to offer an opinion regarding the etiology of the Veteran's left knee, right knee, left hip, and low back disorders.  The electronic claims file and a copy of this remand must be provided to the examiner for review and the examination report must reflect review of these items.  If the June 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the entire record-including, but not limited to, the Veteran's reported history-the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed left knee, right knee, left hip, and low back disorders are caused OR aggravated by the Veteran's service-connected residuals of a tibia and fibula fracture.  

In offering such opinion, the examiner must address the Veteran's contention that the claimed disorders are a result of (or, are aggravated by) an altered gait due to his service-connected left tibia/fibula disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and those lay reports, to the extent made, must be considered in formulating the requested opinion.  A complete rationale must be provided for all opinions and conclusions reached.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




